Case 3:14-cr-00175-WHA Document 962-39 Filed 01/10/19 Page 1 of 2




          EXHIBIT MM
                              Case 3:14-cr-00175-WHA Document 962-39 Filed 01/10/19 Page 2 of 2



                                                                                                          ...-=l..E:CTRIC Cl>:CUlT MAP                                 llRA.\IN            DflTt LAST ~RECTO    I7 - 4 - 12
                                                                                                          _c;:,1..£ 1'   "   2000 Z   • NE   2                                             12-:;t>--201:?


                                                                                                                                                                                                                N 2929:00

                                                                                                                                                                                                      ···,'-.
                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                 ;
                                                                        /




                                                                                                                                                                                                                            '·
                                                                                                                                                 .     c.
                                                                                                                                                 . -
                                                                                                                              •...,__r-
                                                                            '--:;::-'
                                                                                        ,- .._...,.,,--
                                                                                   /
                                                             ):?5!l•10FT- .,..-'
                                                             -              6 ~•7FT                                                          /

                                                                                                                                        ..       r
                                                                                                                                                     / •...__b




                                                                                                                                                                                                                      '•.

       ,h       .__

            ~-
            I         >
                                        ,,,/'-                                                                                                                                                                        \
                                        ' .,
                          -        /
                               _ /7 ·
                                          --:~:~;=
                          ,,                     -:-.:   .
                ./




                                                                                                                                                                                                                )




                                                                                                                                          ··11                   ~-2 ~:1-ci.-
                                                                                                                                                                       -- • -     -'
                                                                                                                                                                                       P . \;.1J /
                                                                                                                                                                                       I




CONFIDENTIAL
                                                                                                                                                                                           PGE-CPUC_00012597
